


110 HR 2283 IH: Eliminate Gas Price Discrimination

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2283
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Ms. Slaughter (for
			 herself, Mr. Larson of Connecticut,
			 Mr. Ackerman,
			 Mr. Hinchey,
			 Mr. Grijalva,
			 Mr. DeFazio,
			 Mr. Cleaver,
			 Mr. Space, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit anticompetitive provisions in gasoline dealer
		  franchise agreements that dictate the wholesale source of
		  gasoline.
	
	
		1.Short titleThis Act may be cited as the
			 Eliminate Gas Price Discrimination
			 Act.
		2.Gasoline franchise
			 conditions
			(a)AmendmentTitle I of the Petroleum Marketing
			 Practices Act (15 U.S.C. 2801–2806) is amended by adding at the end the
			 following new section:
				
					107.Limitation on conditionsNo franchise may include as a condition a
				limitation on the source from which a franchisee may obtain motor fuel, except
				that the franchisee may be required to obtain only motor fuels with respect to
				which the franchisor, or the refiner that supplies the franchisor, owns or
				controls a
				trademark.
					.
			(b)Clerical
			 amendmentThe table of contents of the Petroleum Marketing
			 Practices Act is amended by adding after the item relating to section 106 the
			 following new item:
				
					
						Sec. 107. Limitation on
				conditions.
					
					.
			
